Citation Nr: 0302683	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1968 to April 1971.  His award and 
decorations consisted of the National Defense Service Medal 
and an Expert rifle badge.  His DD 214 shows that he served 
in Europe.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In June 2002, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (2002), the Board requested that the Social Security 
Administration furnish it with all records relating to any 
award of disability benefits made to the veteran.  In 
September 2002, the veteran and his representative were 
notified of that request.  38 C.F.R. § 20.903(b).  In January 
2003, the veteran and his representative were notified that 
the requested records had been received.  Thereafter, the 
claims folder was forwarded to the veteran's representative 
for any additional evidence or argument.  Id.  In January 
2003, the veteran's representative submitted a supplemental 
argument.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

The presence of the veteran's psychiatric disability was 
first established many years after service, and the evidence 
does not establish that it is in any way related thereto.


CONCLUSION OF LAW

The veteran's psychiatric disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 3.304(b) (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Statement 
of the Case (SOC); the Supplemental Statement of the Case; 
and in a letter, dated in April 2001, the veteran was 
notified of the evidence necessary to substantiate his claim 
of entitlement to service connection for psychiatric 
disability.  He was informed of the evidence necessary to 
establish service connection, i.e., evidence of current 
disability; evidence of a disease or injury in service; and 
evidence linking the inservice injury or disease to the 
current disability.  He was also informed of what evidence 
and information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  For example, in July 
2000, the RO requested the veteran's service medical records 
from the National Personal Personnel Records Center.  That 
month, the RO also requested any service medical records the 
veteran might have in his possession.  In May 2001, the RO 
also requested the report of the veteran's March 2001 
hospitalization from Rolling Hills Hospital.  As noted above, 
in June 2002, the Board requested the veteran's records from 
the Social Security Administration.

Evidence received in association with the veteran's claim, 
includes the veteran's service medical records; his Social 
Security records; VA medical records, including those 
reflecting mental health treatment from March 1999 to April 
2000; and the report of the veteran's hospitalization at 
Rolling Hills Hospital in March 2001.  In this regard, it 
should be noted that the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support the issue on appeal.  

In February 2002, the Board also had the veteran's file 
reviewed by board certified psychiatrist to determine the 
nature and etiology of any psychiatric disability found to be 
present.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal.  Although the veteran initially requested a hearing 
by a member of the Board (VA Form 9, received in April 2001), 
he withdrew that request in July 2001.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

During his service entrance examination in April 1968, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, trouble sleeping, frequent or terrifying 
nightmares; depression or excessive worries; or nervous 
trouble of any sort.  He also responded in the negative, when 
asked if he had ever attempted suicide.  It was noted that he 
wet the bed approximately twice a month.  A psychiatric 
examination was normal.

In October 1968, the veteran was seen for bed wetting 
problems.  He was very depressed.  He reported that he had 
been involved in a severe automobile accident in which 
several of his friends were killed; that his parents had 
broken up; and that he was separated from his wife.  It was 
noted that he needed emotional help and that he needed to 
talk openly in order to desensitize situations.  It was also 
noted that he needed to talk about the future.  A return to 
the clinic was scheduled for the end of the week.

In July 1969, the veteran was treated for a two week history 
of probable anxiety induced diarrhea.  He also reported 
problems with bed wetting associated with occasional passing 
of blood in the urine.  During a consultation with the 
urology service in September 1969, the veteran stated that he 
had not wet the bed for two months.  He noted that in 1965, 
he had ruptured both kidneys in an automobile accident but 
that he was not having any trouble at the time of his 
appointment.  An intravenous pyelogram revealed normal 
appearing kidneys, collecting systems, and ureters.  Some 
urine was shown in the bladder prior to the examination.  
Later that month, a urinary cystogram and a excretory urogram 
were normal.  No further treatment was recommended. 

During the veteran's service separation examination in March 
1968, a psychiatric examination was normal.  The following 
month, the veteran reported that to the best of his 
knowledge, there had been no change in his medical condition 
since his separation examination.

Private treatment records, dated from February to September 
1995, show that the veteran was treated for spinal 
disability, including a herniated nucleus pulposus at L4-L5 
with radiculopathy and cervical spondylosis at C5-C6 and C6-
C7 with radiculopathy.  It was noted that his back pain had 
started in 1991 and that he had had surgery on his back in 
August 1991 and April 1995.  

Following a VA orthopedic examination in April 1996, the 
diagnoses included lumbosacral degenerative joint disease and 
disc disease and rule our cervical degenerative joint disease 
and disc disease.  
By a rating action in May 1996, the veteran had been granted 
VA pension benefits due to unemployability caused by non-
service-connected disabilities of the cervical, thoracic, and 
lumbar spines.

VA outpatient records show that from March 1999 to April 
2000, the veteran was treated for various psychiatric 
problems.  In a March 1999 nursing assessment, it was noted 
that the veteran's back began to hurt in 1992 and that 
despite three operations, it had gotten progressively worse 
since that time.  It was also noted that such situation was 
depressing for the veteran, and he was referred to the mental 
health clinic with provisional diagnoses of depression and 
irritability.  

In April 1999, the veteran was interviewed by a social worker 
during his initial VA mental health assessment.  He 
complained of difficulty with his memory; nervousness in 
social situations; insomnia; negative thinking; and 
irritability.  It was noted that in service, he had 
experienced nervousness and had begun to drink excessively 
and that he had been reprimanded for his conduct.  He 
reported symptoms of depression since his first divorce in 
1974.  The Axis I diagnoses were major depressive disorder, 
alcohol abuse, and rule out social phobia.

In an October 1999 interview with the VA staff psychiatrist, 
the veteran reported intermittent depression since the 1960's 
which seemed to be getting worse.  He described sleep 
problems, including initial and terminal insomnia; a lack of 
energy; and motivation; a loss of interest in various 
activities; guilt about his past marriages; worthlessness; 
and a history of suicide attempts.  Following the 
examination, the Axis I diagnosis was dysthymia.  In December 
1999 and April 2000, it was noted that psychotropic 
medication was not effective.

In May 2000, the Veterans of Foreign Wars referred the 
veteran to Dr. R.T.M. for a psychological evaluation for 
post-traumatic stress disorder (PTSD).  The veteran's claims 
folder and other records were provided and reviewed.  It was 
noted that the veteran's psychiatric illness was a 
continuation of emotional reactions to traumatic stressors 
encountered while growing up.  He reportedly had been in an 
automobile accident in which his best friend had been killed.  
The examiner stated that such experience had resulted in PTSD 
and that his mental problems had been made worse by service.  
It was noted that after the veteran's discharge from service, 
he had experienced difficulty in social, interpersonal, and 
employment areas of functioning.  He had reportedly had 
difficulty finding and keeping a job and had not worked since 
injuring his back in 1992.  In addition to his VA pension, it 
was noted that he was receiving Social Security benefits.  

Psychological testing showed that the veteran met some of the 
criteria for PTSD related to the automobile accident he had 
been involved in at age 15.  Further testing revealed the 
presence of severe anxiety and severe depression.  It was 
noted that during service, the veteran had been constantly 
worried that he would be sent to Vietnam.  

Following the examination, the Axis I diagnoses were 
dysthymic disorder; pain disorder associated with both 
psychological factors, degenerative disc disease, and excess 
weight; and social phobia, generalized.  The examiner also 
concluded that the veteran met the criteria for severe PTSD, 
related to his combat experiences in Vietnam.  It was noted 
that the veteran had significant impairment in social and 
occupational areas and with his family.  He reportedly had 
severe memory loss and deficits in judgment, mood, 
concentration, and following anything but very simple 
instructions.

In its April 2001 rating decision, the RO denied entitlement 
to service connection for dysthymic disorder with social 
phobia and for a pain disorder.  In his Notice of 
Disagreement, received in March 2001, the veteran disagreed 
specifically with the denial of service connection for 
dysthymic disorder with social phobia.  He also noted the 
evidence of probable anxiety in service.

In January 2002, the Board requested a medical opinion from 
the Veteran's Health Administration.  The following questions 
were to be answered:

1)  Did the veteran have an acquired 
psychiatric disorder that preexisted his 
entry into service?  If so, please 
identify.

2)  If the veteran did enter service with 
a preexisting psychiatric disorder, do 
service medical records reflect an 
increase in severity of that disorder 
beyond the natural progress of that 
disorder?

3)  If the veteran did not enter service 
with a preexisting acquired psychiatric 
disorder, was such a disorder manifested 
during service?

4)  Is a currently diagnosed acquired 
psychiatric disorder in any way related 
to the psychiatric symptomatology shown 
in the veteran's service medical records?

In February 2002, the veteran's medical file was reviewed by 
J.M.O., M.D., a board certified psychiatrist.  She noted that 
the veteran had been in an automobile accident at the age of 
15 and that he had variously reported that he and several 
friends were hurt and one was killed or that only one friend 
was killed.  She also noted that in the military he reported 
that he had ruptured his kidneys in that accident.  She 
stated that the veteran had been married on two occasions and 
that both marriages had ended in divorce due to alcohol 
abuse.  The veteran reported that he  had two daughters from 
those marriages and that he had a bad relationship with them, 
because his ex-wives always put him down.  

Dr. O. noted the veteran's long history of alcohol abuse and 
that records from 1999 also indicated treatment for 
depression.  She noted that he had taken two medications for 
depression without success and that he had also used 
medication for insomnia.  He reportedly felt that the 
medication (a benzodiazepine), helped with his insomnia.  Dr. 
O. noted that such medications worked poorly for insomnia 
related to depression.  She also noted that the veteran had 
sleep problems due to chronic back pain.  She noted that in 
1999, the veteran had been alcohol free for 5 months and that 
during that time, his mood improved, even though he was not 
taking an antidepressant.  Dr. O. attributed the improved 
mood to the cessation of alcohol and questioned the diagnosis 
of depression.  She noted that such a diagnosis could only be 
made over time, preferably 4 to 6 months and that the veteran 
would have to be alcohol and drug free.  

In regard to Dr. M. report of PTSD, Dr. O. noted that there 
was no reference to the veteran's alcohol use or insomnia as 
it related to back pain.  She also noted that the veteran's 
symptoms cited by Dr. M., e.g., insomnia, memory loss, poor 
concentration, and being a loner, could have been related to 
alcohol abuse and that he did not list enough symptoms to 
make a diagnosis of any psychiatric disability, including 
PTSD and depression.  She also noted that the veteran did not 
talk about nightmares; recurrent, intrusive, distressing 
memories; avoidance behavior; distress on the anniversary of 
the stressor; a foreshortened future; hypervigilance; or 
startle response.  

Following that review, she concluded that the veteran did not 
have PTSD prior to service and that Dr. M's assertion to the 
contrary was not enough.  She noted that when the veteran 
joined the military, he clearly indicated that he did not 
have any psychiatric problems and that he had not been 
treated for any in the past.  She also noted that in the 
years since his car accident, he had not described any 
symptoms relating to the accident.  

As to depression, Dr. O. stated that the veteran's depression 
in service was brought on by the breakup of his marriage and 
appeared to have dissipated quickly while the veteran was 
still in service.  She reported that such a scenario 
indicated that it was situational in nature.  The clinic note 
in service seemed to indicate that the veteran's depression 
was related to the car accident which had killed several 
friends; the veteran's parents' separation, and the breakup 
of his marriage.  It was unclear to Dr. O. how the parents' 
situation was related as they were noted to be together years 
later and that the veteran was living with them.  It was also 
unclear to Dr. O. what the accident that killed several 
friends referred to, since the accident that occurred when 
the veteran was a teenager took the life of only one friend.  
In any case, Dr. O. concluded that the veteran's 
depression/dysthymia resolved after a short time as no 
treatment was received, and it wasn't mentioned again.  She 
noted that when the veteran left the military, he indicated 
clearly that he had no psychiatric problems.  She also noted 
that in further treatment for his back and alcohol abuse, he 
did not mention events which had occurred inservice as 
causing problems after service.

Dr. O. also questioned whether the veteran actually had major 
depression.  She acknowledged that over the years, several 
people had stated that the veteran was depressed but that 
such statements did not mean that he had major depression or 
even dysthymia (the same illness but with less intense 
symptoms).  Dr. O. noted that the veteran's depression 
appeared to be related to his alcohol abuse and that with his 
history, she would wanted to see him clear of alcohol, 
narcotic pain medications, and benzodiazepines before making 
such a diagnosis.  Parenthetically, Dr. O. noted that she 
would generally wait 4 months but that with the veteran and 
history, she would wait a year.  She stated that even after 8 
or 9 months improvements could be seen in severe alcohol 
abusers.  Dr. O. concluded if it turned out that the veteran 
had depression, it most likely resulted from the veteran's 
alcohol abuse.  She noted that the symptoms supported a 
diagnosis of waxing and waning depression with some symptoms 
no longer being mentioned when the veteran was treated again 
for alcohol a couple or so years later.  Dr. O. reported that 
the two times the veteran had been prescribed anti-depressant 
medication, he did not think they worked for him.  She also 
reported that it appeared from his chart that his distress at 
any symptoms of depression were minimal enough that he did 
not press to try additional anti-depressants until one 
worked.  She also noted that he was lost quickly to follow-
up.  Another interpretation of his refusal to treat 
depression was that he had been warned about the danger of 
mixing alcohol and antidepressants and that he had chosen 
alcohol.  She acknowledged, however, that the chart did not 
indicate that the veteran had received such a warning and 
that such an interpretation was mere conjecture.  Drawing 
from her own clinical experience, Dr. O. stated that the only 
time an individual did not want an antidepressant was when 
the symptoms of depression caused minimal pain or discomfort 
or when the depression was situational, remitting rapidly 
when the patient's situation changed.  Dr. O. noted that 
anti-depressants did not work in situational depressions and 
worked minimally or not at all when the depression was 
associated with addiction (which caused biological changes of 
depression in the brain) and the addiction continued in 
active form.  She noted that patients in that category were 
the most treatment resistant.  Dr. O.'s conclusion that the 
veteran's depression was tied to his alcohol use came from 
notes made by his therapist in 1999 when the veteran was in  
a drug/alcohol program and was not on an antidepressant.  The 
therapist reportedly mentioned in several sessions that the 
veteran's mood was improved over the previous session, 
indicating that the longer he went without alcohol, the less 
depressed he was.  

In regard to PTSD, Dr. O. stated that such a disorder was not 
manifested during service and that no related symptoms were 
reported in the veteran's service medical records.  Dr. O. 
noted that the veteran apparently felt comfortable discussing 
other psychiatric symptoms and even bed wetting, yet he did 
not bring up for discussion any PTSD symptoms.  Dr. O. also 
stated that not only was the diagnosis of PTSD unrelated to 
any psychiatric symptomatology in service, a diagnosis of 
PTSD could not be made.  She noted that Dr. M's assertion was 
not enough and that he had to list symptoms which led him to 
that conclusion or give a description of at least some of 
them.  She stated that the symptoms listed by Dr. M. were too 
few and were not specific to PTSD.  Dr. O. also stated that 
there were no symptoms in the veteran's record which 
supported a diagnosis of PTSD.

As to social phobia, Dr. O. stated that there were no 
symptoms in the record which supported such a diagnosis.

In November 2002, the Board received the veteran's records 
from the Social Security Administration.  They show treatment 
since the early 1990's primarily for spinal problems.  In 
June 1991, he reported depression and sleep difficulty.  In 
October 1998, he was hospitalized at St. Joseph's Medical 
Center for depression with suicidal ideation and status post 
polysubstance abuse.  It was noted that following a fight 
with his wife, he had attempted to commit suicide by taking a 
number of prescription medications.  In July 2000, the 
veteran underwent a state disability determination 
examination.  It was noted that he was being treated for a 
known history of depression and that he had a history of 
polysubstance abuse.  He had reportedly attempted suicide on 
two occasions, the last time in October 1998.  During the 
examination, there were no overt signs of any psychological 
pathology.  The relevant diagnosis was depression with 
substance abuse and 2 suicide attempts. 

In August 2000, the Social Security Administration reported 
that the veteran had become disabled in January 1994, 
primarily as the result of discogenic and degenerative 
disorders of the back.  The secondary diagnosis was obesity.  

III.  Analysis

The veteran seeks entitlement to service connection for 
psychiatric disability, including dysthymia, social phobia, 
and PTSD.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Initially, the veteran contends that his current psychiatric 
disability, primarily diagnosed as depression, had its onset 
in service.  He notes that he sought help on several 
occasions but that the health care providers did not properly 
diagnose his case or furnish proper treatment.  Therefore, he 
maintains that service connection is warranted on a direct 
basis.

Although the veteran sought treatment on 2 or 3 occasions in 
service for various psychiatric complaints including anxiety 
and depression, there was no diagnosis of psychiatric 
disability.  Moreover, there was no continuity of 
symptomatology sufficient to identify the disease entity or 
sufficient observation to establish chronicity at the time.  
Indeed, the records dated during the last year and a half of 
the veteran's service are negative for any evidence of 
psychiatric problems; and at the time of his separation from 
service, he was found to be psychiatrically normal.  
Following his discharge from service, there were no recorded 
complaints of psychiatric disability, including depression, 
until 1991, approximately 20 years after service.  In this 
regard, the most recent reviewer concluded that the 
psychiatric manifestations reported in service were 
situational in nature and were resolved without residual 
disability.  Thus, although there is current evidence of 
psychiatric disability, including depression, dysthymia and 
social phobia, there is no competent evidence that such 
disability had its onset in service.  

The veteran contends that even if there was no definitive 
diagnosis of psychiatric disability in service, service 
connection is warranted nonetheless.  He states that the lack 
of a diagnosis was due to a failure to furnish proper 
treatment and that he should not be held responsible for such 
failure.  Despite his assertion, he does not provide any 
competent evidence to show that the medical personnel in 
service did not properly consider or treat his complaints or 
that they were otherwise negligent in the performance of 
their jobs.  In this regard, it should be noted that as a 
layman, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability or the evaluation of the quality of 
care necessary to treat a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, his opinion, without more, cannot be 
considered competent evidence to support his contention that 
he did not receive proper care for his psychiatric complaints 
in service.  Absent competent evidence that the veteran's 
psychiatric disability had its onset in service, service 
connection for psychiatric disability, on a direct basis is 
not warranted.

In the alternative, the veteran contends that he had PTSD 
prior to service and that such disability worsened during 
active duty.  Therefore, he maintains that service connection 
for PTSD is warranted on the basis of aggravation.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) has held that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A review of the record reveals no evidence, dated prior to 
service, which shows the veteran had any psychiatric 
disability, let alone PTSD.  Indeed, during his service 
entrance examination, he specifically denied that he had ever 
any nervous trouble; and his psychiatric evaluation was 
normal.  Moreover, he did not report that he had been 
involved in an automobile accident, despite the fact that (as 
was later reported) he sustained significant damage to his 
kidneys and that the trauma from the incident resulted in 
PTSD.  Inasmuch as there were no complaints or evidence of 
psychiatric disability at the time of entry on active duty, 
the veteran must be presumed to have been in sound mental 
health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran maintains that even if there was no evidence of 
PTSD noted at the time of his entry in service, a review of 
the current record shows that such disorder was, in fact, 
present prior to service.  In so doing, he relies heavily on 
the May 2000 report from Dr. M.  Dr. M. reviewed the 
veteran's claims file and concluded that the veteran had PTSD 
prior to service, primarily as a result of an automobile 
accident at age 15, that is the only evidence of PTSD.  He 
also concluded, however, that the veteran had PTSD as a 
result of combat in Vietnam.  Although the veteran served 
during the Vietnam era, there is no evidence that he ever 
served in Vietnam.  In fact, his DD 214 shows that he had 
duty in Europe.  In any event, the diagnosis of PTSD has not 
been established.  Rather, the preponderance of the evidence 
suggests that the veteran has a depressive disorder, such as 
major depression or dysthymia.  In this regard, the most 
recent reviewer performed a much more thorough analysis of 
the record and provided extensive rationale as to why the 
veteran did not have PTSD.  She stated that Dr. M. listed too 
few symptoms for a diagnosis of PTSD and that the symptoms he 
did list were not specific to PTSD.  For example, she noted 
that there was no reference to nightmares; intrusive, 
recurrent, distressing memories of the car accident; 
avoidance of things which trigger memories of the event; 
psychological distress on the anniversary of the event; a 
sense of a foreshortened future; angry outbursts related to 
the event; hypervigilance; or startle response.  She also 
noted that Dr. M. did not discuss other significant potential 
causes for the veteran's psychiatric difficulty, such as his 
use of alcohol; his physical symptoms; his familial problems; 
or his legal troubles.  Inasmuch as the most recent reviewer 
is a board-certified psychiatrist, and inasmuch as she 
conducted a much more thorough analysis of the record, the 
Board finds her conclusions more persuasive than those 
provided by Dr. M.  Therefore, the single diagnosis that the 
veteran had PTSD prior to service cannot constitute clear and 
unmistakable evidence to rebut the presumption that the 
veteran was in sound mental health at the time of his entry 
in service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  (The burden of showing that a disorder existed prior 
to service by clear and unmistakable evidence is a formidable 
one.)  Absent a diagnosis of PTSD prior to service, the Board 
does not reach the question of aggravation.  Accordingly, 
service connection for psychiatric disability, including 
PTSD, on the basis of aggravation is not warranted.  


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

